 



EXHIBIT 10.1
(A.C. MOORE LETTERHEAD) [w37946w3794601.gif]
July 3, 2007
Craig R. Davis
231 Green Harbor Road #29
Old Hickory, TN 37138

RE:    Employment with A.C. Moore Arts & Crafts, Inc.

Dear Craig:
We are pleased to offer you employment with A.C. Moore Arts & Crafts, Inc. (the
“Company”) as set forth in this letter. This offer is subject to the completion
of the internal review and hiring process consistent with the Company’s
practices. The terms of your employment will be as follows.
     1.     Start date/position. Your employment with the Company will begin on
or about July 16, 2007 (the “Effective Date”). Your title will be Senior Vice
President of Merchandising and Marketing. You will report to the Chief Executive
Officer unless an Executive Vice President of Operations is appointed. Your job
duties and responsibilities as Senior Vice President of Merchandising and
Marketing are set forth on the job description attached to this letter
agreement. The scope of your duties and responsibilities will be subject at all
times to the authority of the Chief Executive Officer to modify, alter, expand
or limit such scope.
     2.     Base salary. Your annual base salary will be $280,000, payable in
regular installments in accordance with the Company’s general payroll practices.
Your base salary will be subject to review annually by the Compensation
Committee. Your first annual performance evaluation and pro-rated salary review
will be in May 2008.
     3.     Sign-on bonus. On the Effective Date, you will receive a cash lump
sum sign-on bonus in the amount of $255,000 (the “Sign-on Bonus”). For each
month (or any portion of such month) that you remain employed by the Company,
you will earn one-eighteenth (1/18th) of the Sign-on Bonus. If you resign your
employment with the Company for any reason or if you are terminated by the
Company for cause (as defined below) within eighteen (18) months of the
Effective Date, you will repay the unearned portion of the Sign-on Bonus to the
Company. Cause includes but is not limited to illegal conduct or gross
misconduct in violation of the Company’s Code of Business Ethics and Conflict of
Interest Policy.
     4.     Annual bonus plan. During each calendar year in which you continue
to be employed by the Company, you will be entitled to participate in the
Company’s annual incentive bonus plan (the “Bonus Plan”) as administered and
determined by the Compensation Committee of the Board of Directors. Senior Vice
President bonus

 



--------------------------------------------------------------------------------



 



opportunity is 55% of base salary; additional details regarding the annual
incentive were provided to you during your recent visit.
     You are guaranteed to receive 5/12th of the 2007 annual bonus incentive
award ($77,000); this award will be paid to you no later than March 31, 2008.
     5.     Long-term incentive compensation. You will be eligible to
participate in the Company’s long-term incentive plan as administered and
determined by the Compensation Committee of the Board of Directors. On the
Effective Date, subject to the approval of the Compensation Committee, you will
be granted 6,000 shares of performance accelerated restricted stock (“PARS”)
pursuant to the Company’s 2007 Stock Incentive Plan (the “2007 Plan”). The PARS
will vest as follows:

  •   33 1/3% upon attainment of $0.60 earnings per share;     •   33 1/3% upon
attainment of $0.85 earnings per share;     •   33 1/3% upon attainment of $1.00
earnings per share; and     •   Cliff vesting in full on the date that is four
years from the PARS grant date.

     Equity granted to you under the 2007 Plan will vest upon a change in
control in accordance with the terms of the 2007 Plan.
     6.     Benefits. You will be entitled to receive benefits generally
provided to officers of the Company consistent with the Company’s practices,
including without limitation, the following:

  •   Medical, dental and prescription benefits.     •   Life insurance equal to
1.5 times your annual base salary, with a maximum amount of $450,000.     •  
Optional voluntary life insurance.     •   Long-term disability benefits.     •
  Participation in the Company’s 401(k) plan.     •   New Jersey short-term
disability benefits.     •   Vacation (two (2) weeks in 2007; three (3) weeks
beginning in 2008).     •   Cell phone/blackberry.     •   Reimbursement for
business expenses/use of a corporate credit card.

     7.     Relocation benefits. The Company will provide you with the following
relocation benefits: (a) payment for temporary housing for the one hundred
twenty (120) day period beginning on the Effective Date (the “Relocation
Period”); (b) weekly meal allowance reimbursement of up to $150.00 during the
Relocation Period; (c) payment for bi-weekly round trip travel for either you or
your spouse for the purpose of relocation investigation and house hunting during
the Relocation Period; (d) arrangement and payment for the services of a moving
firm in accordance with the Company’s relocation policy for a relocation that
takes place within 12 months of your hire date; and (e) closing costs in an
amount not to exceed $3,000 for the purchase of a new house/residence within 12
months of your hire date (the foregoing (a), (b), (c), (d), and (e) are
collectively referred to as the “Relocation Benefits”). For each month (or any
portion of such month) that you remain employed by the Company, you will earn
one-twelfth (1/12th) of the Relocation Benefits. If

2



--------------------------------------------------------------------------------



 



your employment is terminated by you for any reason or by the Company for cause
(as defined above in paragraph 3) within one (1) year of the Effective Date, you
will repay the unearned portion of the Relocation Benefits to the Company. The
Relocation Period may be extended for an additional sixty (60) days in the event
your house is not sold during the initial 120-day period.
     8.     (a) In consideration of the compensation to be paid to you as set
forth in this letter, the sufficiency of which you hereby acknowledge, you agree
that for a period of six (6) months after termination of your employment (the
“Non-Compete Period”) you will not directly or indirectly own any interest in,
manage, control, participate in, consult with, render services for, or in any
manner engage in any business competing with the businesses of the Company or
its subsidiaries (such businesses in which the retail sale of arts and crafts
and related products equals 25% or more of its total revenue), as such
businesses exist or are in process on the date of the termination of your
employment, within a fifty (50) mile radius of any geographic location in which
the Company or its subsidiaries engage in such businesses or actively plan to
engage in such businesses, of which plans you have actual knowledge. Nothing
herein shall prohibit you from being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation which is publicly traded and
which competes with the businesses of Company and its subsidiaries, so long as
you have no direct or indirect active participation in the business of such
corporation.
            (b) During the Non-Compete Period, you shall not directly or
indirectly through another person or entity (i) induce or attempt to induce any
employee of the Company or any subsidiary to leave the employ of the Company or
such subsidiary, or in any way interfere with the relationship between the
Company or any subsidiary and any employee thereof, (ii) hire an employee of the
Company or any subsidiary, or (iii) induce or attempt to induce any customer,
supplier, licensee, licensor, franchisee or other business relation of the
Company or any subsidiary to cease doing business with the Company or such
subsidiary, or in any way interfere with the relationship between any such
customer, supplier, licensee, licensor, franchisee, or business relation and the
Company or any subsidiary (including, without limitation, making any negative
statements or communications about the Company or its subsidiaries).
     9.     If your employment is terminated at any time by the Company without
cause (as defined above in paragraph 3), you will receive (i) severance payments
in the amount of six (6) months’ compensation at your then current rate, less
any required withholdings or authorized deductions, in equal monthly
installments, plus (ii) health insurance benefits pursuant to the Company’s
programs as in effect from time to time, to the extent you participated
immediately prior to the date of such termination (“Insurance Benefits”). Should
you remain unemployed after six (6) months you will receive an additional month
of severance and Insurance Benefits for each month you remain unemployed, up to
a maximum of six (6) additional months of severance at your then current rate,
less any required withholdings or authorized deductions in equal monthly
installments, and Insurance Benefits for a maximum of six (6) additional months.
At no time will the total amount of severance to be paid to you equal more than
twelve (12) months. Likewise, Insurance Benefits will be provided to you for no
more than twelve (12) months following your termination date. No payment of any
sum pursuant to this paragraph 9 will be made unless and until you shall have
executed and delivered to the Company a release of any and all claims against
the Company and its subsidiaries (and their respective present and former
officers, directors, employees

3



--------------------------------------------------------------------------------



 



and agents), all in form and substance as provided by counsel to the Company
(the “Release”) and any waiting period or revocation period provided by law for
the effectiveness of the Release shall have expired without you having revoked
the Release.
     10.     You may terminate your employment with the Company at any time and
for any reason whatsoever. Likewise, the Company may terminate your employment
at any time and for any reason whatsoever, with or without cause or advance
notice. This at-will employment relationship cannot be changed except in writing
signed by an officer of the Company so authorized.
     11.     By signing below, you agree to keep the terms of this offer
strictly confidential. You may only disclose the information in this letter to
your immediate family, attorney(s) and/or tax advisor(s) unless ordered to do so
by a duly authorized subpoena issued by an appropriate agency or court of law.
     12.     This offer letter replaces and supersedes any agreements or offers
previously provided to you by the Company. This letter may be executed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same letter.
     Please indicate your acceptance of this offer by signing this letter where
indicated below.

            Sincerely,


A.C. MOORE ARTS & CRAFTS, INC.
      By:      

            /S/       Roxanne Stankiewicz      Vice President; Human Resources 
   

          INTENDING TO BE LEGALLY BOUND,
AGREED TO AND ACCEPTED:
      /S/       Craig R. Davis     

Date:
[Signature Page to Letter to Craig R. Davis dated July 3, 2007]

4